United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1916
Issued: February 13, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 18, 2012 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ (OWCP) overpayment decision dated June 13, 2012. Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment in the amount of $8,632.11 from January 3, 2011 to March 10, 2012; and
(2) whether OWCP abused its discretion in denying waiver of the overpayment.
FACTUAL HISTORY
OWCP accepted that appellant, a mail clerk, sustained a work-related injury on
September 7, 1996 which caused musculoskeletal strain and multiple contusions to his left side
1

5 U.S.C. § 8101 et seq.

and back. Appellant intermittently stopped work for recurrences of disability. She stopped work
and was placed on the periodic rolls as of January 3, 2011. Health insurance premiums were not
deducted from her FECA benefits.
In a March 19, 2012 letter, the employing establishment informed OWCP that a clerical
error was made on December 21, 2010 when processing appellant’s CA-7 claim form: the
“Health Benefits under the FEHBP” box should have been checked and the Health Benefits Code
“L42” should have been entered.
An OWCP letter dated March 28, 2012 noted that appellant’s health benefit premiums
had not been deducted as required beginning January 3, 2011.
On April 26, 2012 OWCP completed a form stating that health benefits for appellant
were undersubscribed in the amount of $8,632.11 for the period January 3, 2011 to March 10,
2012 because her premiums were not deducted from her periodic rolls compensation pursuant to
code L42.
OWCP issued a preliminary determination on April 26, 2012 finding that an overpayment
of compensation had occurred in the amount of $8,632.11 for the period January 3, 2011 to
March 10, 2012. It noted that the overpayment arose because the health benefit premiums were
not deducted from her compensation payments during the period. OWCP advised her that if she
disagreed with the fact or amount of the overpayment she could submit new evidence in support
of her contention or request a prerecoupment hearing. It found that appellant was without fault
in the creation of the overpayment and requested that she complete the enclosed overpayment
questionnaire (OWCP-20). Appellant was informed that failure to submit the requested
information would result in denial of waiver of the overpayment. She did not respond to this
letter.
A memorandum of record dated May 2, 2012 summarized a telephone call from appellant
to OWCP. Appellant noted that she wanted to make a retroactive open season change regarding
health insurance carriers. She also stated that she should not have to pay for past, present or
future health insurance coverage. During the conversation appellant confirmed that she had
utilized her health insurance coverage during the years 2011 and 2012.
By decision dated June 13, 2012, OWCP finalized the overpayment of $8,632.11. It also
determined that she was not at fault in the matter, but was not entitled to waiver of the
overpayment.
LEGAL PRECEDENT -- ISSUE 1
The regulations of the Office of Personnel Management (OPM), which administers the
Federal Employees’ Health Benefits program, provide guidelines for registration, enrollment and
continuation of enrollment of federal employees.
In this connection, 5 C.F.R.
§ 890.502(a)(1) provides:
“[A]n employee or annuitant is responsible for payment of the employee or
annuitant share of the cost of enrollment for every pay period during which the
enrollment continues. An employee or annuitant incurs an indebtedness due to
2

the United States in the amount of the proper employee or annuitant withholding
required for each pay period that health benefit withholdings or direct premium
payments are not made but during which the enrollment continues.”2
5 C.F.R. § 890.502(c) provides:
“An agency that withholds less than the proper health benefits contributions from
an individual’s pay, annuity or compensation must submit an amount equal to the
sum of the uncollected contributions and applicable agency contributions required
under section 8906 of Title 5 United States Code, to OPM for deposit in the
Employees’ Health Benefits Fund.”3
Under applicable OPM regulations, the employee or annuitant is responsible for payment
of the employee’s share of the cost of enrollment.4 An agency that withholds less than the proper
health benefits contribution must submit an amount equal to the sum of the uncollected
deductions.5 The Board has recognized that, when an underwithholding of health insurance
premiums is discovered, the entire amount is deemed an overpayment of compensation because
OWCP must pay the full premium to OPM when the error is discovered.6
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount
of $8,632.11 for the period January 3, 2011 through March 10, 2012. The overpayment occurred
because health benefit premium deductions were not made from appellant’s compensation during
this period. OWCP was notified of this underwithholding by OPM. It determined the amount of
overpayment by calculating the amount of health premiums that should have had deducted from
appellant’s compensation checks during this period under code L42 in the amount of $8,632.11.
The record establishes that $8,632.11 in premiums for health benefits were not deducted
from appellant’s compensation for the period January 3, 2011 through March 10, 2012. An
overpayment was created by the underdeduction of premiums for health benefits. Appellant
consequently received an overpayment of compensation due to OWCP’s failure to deduct
premiums for health insurance coverage under the code L42.7 She has called the overpayment
into question by contending that she should be allowed to make a retroactive change in health
insurance carriers, outside the open season time period. The Board lacks jurisdiction to
determine appellant’s rights to retroactively select health insurance carriers. The premiums
2

5 C.F.R. § 890.502(a)(1).

3

Id. at § 890.502(c).

4

Supra note 2.

5

Supra note 3.

6

See James Lloyd Otte, 48 ECAB 334 (1997); Marie D. Sinnett, 40 ECAB 1009 (1989); John E. Rowland, 39
ECAB 1377 (1988); 5 C.F.R. § 890.502.
7

See supra notes 4 through 6 and accompanying text.

3

found underwithheld by OPM must be paid in order to maintain her health insurance. There is
no evidence she elected to end her enrollment. Therefore, OWCP properly determined that
appellant received an overpayment of compensation in the amount of $8,632.11 for the period
January 3, 2011 through March 10, 2012.
LEGAL PRECEDENT -- ISSUE 2
OWCP may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment.8 An individual should always be
found without fault where the overpayment resulted from OWCP’s error in the underdeduction
of health benefits or life insurance premiums.9
If OWCP finds that the recipient of an overpayment was not at fault, repayment will still
be required unless: (1) adjustment or recovery of the overpayment would defeat the purpose of
FECA; or (2) adjustment or recovery of the overpayment would be against equity and good
conscience.10
Section 10.438 of OWCP’s regulations provide that the individual who received the
overpayment is responsible for providing information about income, expenses and assets as
specified by OWCP. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of FECA or be against equity and good conscience.
Failure to submit the requested information within 30 days of the request shall result in the denial
of waiver and no further request for waiver shall be considered until the requested information is
furnished.11
ANALYSIS -- ISSUE 2
OWCP determined that appellant was without fault in the creation of the overpayment.
The fact that she was without fault does not preclude OWCP from recovering all or part of the
overpayment.12 Appellant did not submit a response to OWCP’s November 13, 2011
preliminary determination and did not submit a completed Form OWCP-20, as requested.
OWCP did not abuse its discretion in refusing her request for waiver. It was precluded from
evaluating waiver of the overpayment.13

8

20 C.F.R. § 10.433(a).

9

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.5(b) (June 2009).
10

20 C.F.R. § 10.434. See 5 U.S.C. § 8129(b).

11

Id. at § 10.438; Linda Hilton, 52 ECAB 476 (2001).

12

See George A. Rodriguez, 57 ECAB 224 (2005).

13

20 C.F.R. § 10.438(b). Failure to submit the requested information within 30 days of the request shall result in
denial of the waiver and no further request for waiver shall be considered until the requested information is
furnished.

4

CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $8,632.11 for the period January 3, 2011 through
March 10, 2012. The Board finds that the overpayment occurred because OWCP neglected to
deduct the health insurance premiums from appellant’s continuing compensation. The Board
further finds that OWCP properly denied waiver of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the June 13, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 13, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

